UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7855



JOSEPH MARION HEAD, JR.,

                                              Plaintiff - Appellant,

          versus


TROY WILLIAMSON,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  R. Clarke VanDervort,
Magistrate Judge. (CA-02-1460)


Submitted:   March 25, 2005                  Decided:   April 8, 2005


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph Marion Head, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Joseph Marion Head, Jr., appeals the district court’s

order    denying   his   “Motion   for   Rehearing”   and   his   motion   for

appointment of counsel.      We have reviewed the record and conclude

that the denial of the motions was not an abuse of discretion.

Accordingly, we affirm for the reasons stated by the district

court.    See Head v. Williamson, No. CA-02-1460 (S.D.W. Va. filed

Oct. 21, 2004; entered Oct. 22, 2004).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process. The motion for acquittal and “10

zillion dollars tax free” is denied.



                                                                    AFFIRMED




                                    - 2 -